Citation Nr: 1126095	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  09-03 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to a compensable rating for retention cyst, right maxillary sinus.

2.  Entitlement to an initial compensable rating for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1972 to November 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran was scheduled for a hearing before the Board in June 2010.  He did not appear for the hearing.


FINDINGS OF FACT

1.  The Veteran suffers three to six non-incapacitating episodes of sinusitis, manifesting as sinus headaches, pain, and runny nose, per year.

2.  The Veteran's radiculopathy has caused decreased vibratory sensation, pain, decreased reflexes, and atrophy of the left leg.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for retention cyst, right maxillary sinus have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.7, 4.20, 4.97, 4.123, 4.124a, Diagnostic Codes 6513, 6522 (2010).

2.  The criteria for an initial 10 percent rating for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.         §§ 4.124, 4.124a. Diagnostic Code 8529 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

It is noted that, under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or, more appropriately in this case, the "same manifestation" under various diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether the Veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.

In deciding the Veteran's claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period (as in this case).  Id. at 126.  Hart appears to extend Fenderson to all increased evaluation claims.

I.  Retention Cyst

The Veteran seeks a compensable rating for his retention cyst of the right maxillary sinus.  The RO rated the condition under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6522, allergic rhinitis, which provides a 10 percent disability rating for a condition without polyps but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  A 30 percent disability rating is assigned for rhinitis with polyps.

Also potentially applicable in this matter is DC 6513, chronic maxillary sinusitis, as the initial rating decision from March 1975 noted in-service sinusitis and headaches.  38 C.F.R. § 4.97.  Under Diagnostic Code 6513, a 10 percent evaluation is for application when sinusitis results in one or two incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is for application when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is for application following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A Note accompanying the rating criteria defines an incapacitating episode as one that requires bed rest and treatment by a physician.  Id.

The evidence includes an April 2008 VA examination.  Views of the sinuses showed a triangular calcification within the left ethmoid sinus, likely representing an osteoma, and a mild mucosal thickening of the left maxillary sinus.  Otherwise, the sinuses were well aerated and clear with no air fluid levels identified.  There was no bone destruction.  Complaints included chronic sinus pressure and runny nose.  He denied treating the condition with nasal sprays and denied a history of chronic sinusitis, allergies, and incapacitating episodes.

The physical examination found no septal deviation or perforation, no nasal congestion, pinkish red mucosal membrane, and no visible polyps.  The maxillary sinus was tender to pressure bilaterally but frontal was not tender.  Airflow was 100 percent bilaterally. 

In his January 2009 substantive appeal, the Veteran stated that he told the VA examiner that his condition causes forehead pain and pressure, resulting in debilitating sinus headaches.  While his sinuses were clear on the day of his VA examination, his sinuses are usually partially or completely obstructed with mucous and he cannot breathe through his nose without taking over-the-counter (OTC) allergy medicine.  The condition has interfered with his ability to work, causing a least six or more incapacitating sinus headaches per year.  He believes that some of the episodes probably needed antibiotics but he could not afford them.

A January 2009 VA outpatient treatment record noted minimal congestion and some drainage, though the drainage was clear to white in color, as well as mild allergy history.

He had a VA examination for the spine in March 2009.  The examiner reviewed the claims file and performed a full physical evaluation, including examination of the nose and sinuses.  The examiner found no septal deviation or perforation, no nasal congestion, pinkish red mucosal membrane, and no visible polyps.  The sinuses were not tender.

In March 2010, the Veteran had his most recent VA examination.  The examiner did not have the claims file for review, however, as the current claim on appeal is for an increased rating, and because it is the Veteran's current manifestations of his disability that are at issue, the Board finds that the Veteran is not prejudiced by the examiner's inability to review the file.

The Veteran reported being diagnosed with a retention cyst in the right maxillary sinus in 1973.  He denied treatment since onset but noted having a chronic runny nose and one to three sinus headaches per day, lasting from 30 minutes to all day.  His headaches were described as throbbing and dull aching, and rating between a three and six on a pain scale to ten.  He denied a history of sinus infections and allergies but noted difficulty breathing through his nose.  Purulent discharge was noted as intermittently clear or dark colored from dust in the air.

The physical evaluation revealed no septal deviation or perforation, no nasal congestion, pinkish red mucosal membrane, and no visible polyps.  Maxillary sinuses were nontender but he complained of tenderness to palpation over the frontal sinuses.  The examiner found no evidence of purulent discharge or crusting.  In the assessment, she stated that other than the tenderness if the frontal sinus, the examination was unremarkable.

As noted above, for a compensable rating under DC 6522, the Veteran must have a condition without polyps but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97.  None of the evidence, including the Veteran's statements, indicates that he has any obstruction of the nasal passages.  Thus, the evidence does not support an increased rating under DC 6522.  Id.

For a compensable rating under DC 6513, a 10 percent evaluation is for application when sinusitis results in one or two incapacitating episodes per year requiring antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  In this case, the evidence and the Veteran's statements show that he has not had incapacitating episodes requiring prolonged antibiotic treatment.  However, the Veteran has alleged that he has had three to six non-incapacitating episodes of sinusitis per year characterized by headaches and chronic runny nose.  In addition to his assertions, VA examiners have also found that his sinuses have been tender to palpation.

Given the Veteran's reported symptoms of chronic runny nose and sinus headaches in conjunction with the clinical observation of tender sinuses, the Board finds it plausible that the Veteran has suffered at least three non-incapacitating episodes of sinusitis per year.  Thus, the Veteran should be given the benefit of the doubt that he suffers between three and six non-incapacitating episodes of sinusitis per year.  Accordingly, the Board finds that a 10 percent rating is warranted for service-connected retention cyst of the right maxillary sinus.  A rating in excess of 10 percent is not warranted because the evidence fails to show that he suffers more than six incapacitating episodes of sinusitis per year.

II. Radiculopathy

The Veteran seeks a compensable rating for his radiculopathy of the left lower extremity.  The RO rated the disability under 38 C.F.R. § 4.124a, DC 8529, external cutaneous nerve of the thigh, which provides a 10 percent rating for severe to complete paralysis.  Ten percent is the highest evaluation provided under DC 8529.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and involves consideration of such factors as an individual's relevant medical history, current diagnosis, and demonstrated symptomatology.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In rating disabilities involving injury to the peripheral nerves and residuals, attention is to be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When involvement is sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

The evidence includes an April 2008 VA examination.  He complained of pain and numbness down the left leg with pain travelling to the knee and numbness travelling to the tips of the toes.  Pain and numbness are constant and rated at a 6 on a scale to 10.  The physical evaluation revealed no evidence of pain on palpation over the sciatic nerve, bilaterally.  There was no sign of atrophy of the buttocks or lower extremities.  Thigh measurement was 57.5 cm. bilaterally.  The straight leg test was to 45 degrees with complaints of pain in the left outside hip.  Vibration and monofilament sensation were diminished in the left foot and ankle.  Radiculopathy followed the pathway of the lateral cutaneous nerve.  Paresthesia followed the pathway of the sural nerve.  Reflexes were diminished in the left patellar and Achilles.

In his January 2009 substantive appeal, the Veteran stated that the pain down his left lower extremity renders him bedridden at times, interfering with his work.  Flare-ups have caused him to fall.  He also believes that the VA examiner misinterpreted the severity of his pain.

He had another VA examination in March 2009.  The examiner reviewed the claims file.  The Veteran reported that three to four times per week he would have sharp stabbing pain running down the lateral aspect of his left leg.  Vibration and monofilament sensation were diminished in the left foot.  The neurological findings followed the pathway of superficial fibular and plantar nerves in the left foot.  The left thigh measured 1 cm. smaller than the right thigh, while calve measurements were equal.  Despite the difference in thigh circumference, the examiner stated that there was no evidence of atrophy in the lower extremities.  There was evidence of pain over the left sciatic nerve on palpation as well as diminished reflexes in the Achilles.

A March 2009 VA outpatient treatment record noted numbness down the left leg, sometimes to the foot, but no weakness.

In March 2010, the Veteran had his most recent VA examination.  The examiner did not have the claims file for review, however, as the current claim on appeal is for an increased rating, and because it is the Veteran's current manifestations of his disability that are at issue, the Board finds that the Veteran is not prejudiced by the examiner's inability to review the file.

He reported onset of symptomatology as 1972 and that his symptoms have worsened since then.  He stated that radiculopathy occurs daily and that he has constant pain that radiates past the knee to the posterior calf muscle.  He rated his pain at an eight on a scale to ten and described it as sharp and stabbing.  Spots on his leg feel numb.

The physical examination revealed diminished vibratory and light touch sensation of the lower extremities.  Measurements indicate that the Veteran's left thigh was 0.5 cm. smaller than the right thigh, and left calf was 1 cm. smaller than the right.  Strength was 5/5 and reflexes were normal for the lower extremities, bilaterally.  In the assessment, the examiner stated that the Veteran has radiculopathy of the left lower extremity secondary to degenerative disc disease of the lumbar spine.  She noted that there was a slight calf and thigh discrepancy indicating abnormal weight bearing to the right leg; however, there was no clinical evidence of radicular pain.  The condition affects the external cutaneous nerve

Based upon the evidence, including the Veteran's statements, the Board finds that the disability picture more closely resembles the criteria for a 10 percent rating.  Simply, the evidence consistently shows decreased vibratory and monofilament sensation, complaints of pain and numbness, as well as decreased reflexes of the lower extremity.  The April 2008 examiner stated that the radiculopathy followed the pathway of the lateral cutaneous nerve and that the straight leg test revealed pain in the left outside hip.  While the April 2008 examination shows that the thigh measurements were equal, the March 2009 and 2010 examinations show that the left thigh is smaller than the right.  The March 2010 examiner noted that the "atrophy" is the result of abnormal weight bearing to the right leg.  Accordingly, the Board finds that the Veteran should be given the benefit of the doubt that his symptoms warrant a compensable rating.  Therefore, a 10 percent rating for service-connected radiculopathy of the left lower extremity is granted.

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, the Board finds that the schedular rating assigned for each disability is adequate.  Regarding the service-connected retention cyst, the schedular criteria provide for a rating in excess of 10 percent.  However, the current 10 percent is justified only by giving the Veteran the benefit of the doubt that his allegation of suffering three to six non-incapacitating episodes of sinusitis per year is competent and credible evidence.  The evidence does not show that he suffers more than six non-incapacitating episodes per year of sinusitis, three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, or allergic rhinitis with polyps.  Regarding the service-connected radiculopathy, the schedular criteria does not provide for a rating in excess of 10 percent.  However, Board gave the Veteran the benefit of the doubt that his symptoms are of the severity to warrant the compensable schedular rating.

It is important for the Veteran to understand that without taking into consideration his complaints, there would be no basis to grant the claims.  The post-service medical records, as a whole, do not provide a great deal of evidence in support of the Veteran's claim, and clearly provide evidence against any higher evaluation. 

In short, the Board finds that the assigned schedular evaluations are adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).



III.  The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

A pre-adjudicatory RO letter dated April 2008 fully satisfies the VCAA content and timing requirements.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  In this respect, the Veteran was advised of the types of evidence and/or information necessary to demonstrate a worsening or increase in severity of his service-connected retention cyst of the right maxillary sinus and radiculopathy of the left lower extremity, the relative duties upon himself in developing his claim, the effect that worsening has had on employment and earning capacity, how VA determines disability ratings and how VA determines effective dates of awards.

VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's STRs, VA clinical records and Social Security Administration records.  There are no outstanding requests to obtain any private or VA clinical records which the Veteran has identified as relevant to his claim.

The VA C&P examination is based upon review of the claims folder, and thoroughly discusses the nature and severity of the Veteran's disability as well as the functional impairments resulting therefrom. This examination report is adequate for rating purposes.  See 38 C.F.R. § 4.2.  Since this examination, there is no lay or medical evidence suggesting an increased severity of disability. As such, additional examination is not warranted. VAOPGCPREC 11-95 (Apr. 7, 1995).

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

A 10 percent rating for service connected retention cyst, right maxillary sinus, is granted.

A 10 percent rating for radiculopathy of the left lower extremity is granted.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


